Name: 2002/414/EC: Commission Decision of 31 May 2002 authorising Spain to introduce a temporary measure excluding from compensatory aid marketed produce of new banana plantations planted on or after 1 June 2002 (notified under document number C(2002) 2029)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  plant product;  cooperation policy;  Europe
 Date Published: 2002-06-06

 Avis juridique important|32002D04142002/414/EC: Commission Decision of 31 May 2002 authorising Spain to introduce a temporary measure excluding from compensatory aid marketed produce of new banana plantations planted on or after 1 June 2002 (notified under document number C(2002) 2029) Official Journal L 148 , 06/06/2002 P. 0028 - 0028Commission Decisionof 31 May 2002authorising Spain to introduce a temporary measure excluding from compensatory aid marketed produce of new banana plantations planted on or after 1 June 2002(notified under document number C(2002) 2029)(Only the Spanish text is authentic)(2002/414/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular the second subparagraph of Article 12(9) thereof,Whereas:(1) Under Article 12(9) of Regulation (EEC) No 404/93 a Member State may be authorised to introduce a temporary measure whereby no compensatory aid is paid for marketed produce of new banana plantations when, in the Member State's view, there is a risk to the sustainable development of the production areas, with particular reference to conservation of the environment, and protection of the soil and the characteristic features of the countryside.(2) On 25 April 2002 Spain submitted a request to the Commission to authorise it not to grant compensatory aid, over a period of three years, to new plantations planted on or after 1 June 2002 in the Canary Islands. This request was supplemented by the transmission of the draft Regional decree on 14 May 2002. The development of new plantations, often under plastic and outside traditional production areas, has a negative impact on environmental protection, in particular as regards the use of water resources and the conservation of the countryside. The development of new banana plantations also jeopardises the maintenance of small plantations on traditional terraces which are crucial to soil stability and the socioeconomic balance. Under these circumstances, granting the compensatory aid referred to in Article 12 of Regulation (EEC) No 404/93 to the produce of new banana plantations in the Canary Islands poses a serious a risk to the sustainable economic development of the production areas.(3) Examination of the request presented by Spain shows that it complies with the aim and the provisions of Article 12(9) of Regulation (EEC) No 404/93. This request should therefore be accepted.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS DECISION:Article 1The request submitted by Spain to the Commission to authorise a measure excluding the produce of new banana plantations planted on or after 1 June 2002 from the compensatory aid referred to in Article 12 of Regulation (EEC) No 404/93 over a period of three years is hereby accepted.Article 2This Decision is addressed to the Kingdom of Spain.Done at Brussels, 31 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.